Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 1 of 6 PagelD: 100

2019R01127/DAF/BAW/ml
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon, Noel L. Hillman, U.S.D.J.
Vv. : Crim, No, 20- (NLH)

DONAVON OLIPHANT, ‘ PRELIMINARY ORDER OF
a/k/a “Donovan Oliphant,” FORFEITURE AS TO SPECIFIC
: PROPERTY (FINAL AS TO THE

Defendant. DEFENDANT)

WHEREAS, on or about! \s 2 ork 23 ( “Sefendant DONAVON OLIPHANT,
a/k/a “Donovan Oliphant” pleaded guilty pursuant to a plea agreement with
the United States to an Information which charged the defendant with sexual
exploitation of a child for the purpose of producing a visual depiction of such
conduct, in violation of 18 U.S.C. § 2251 (a) and (e) (Count One] and possession
of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)}(B) and
2252A(b)(2) (Count Two};

WHEREAS, pursuant to 18 U.S.C. § 2253, a person convicted of an
offense in violation of 18 U.S.C, § 2251 {a} and (e} and 18 U.S.C. § 2252A shall
forfeit to the United States (1) all digital media, including media recovered
during the search of Defendant’s residence and vehicle on October 15, 2019 on
which law enforcement discovered visual depictions described in Sections
2251, 2251A, 2252, 2252A, 2252B, or 2260 of Title 18 of the United States
Code; (2} all visual depictions described in Sections 2251, 2251A, 2252, 2252A,

22528, or 2260 of Title 18 of the United States Code that were produced,
 

Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 2 of 6 PagelD: 101

transported, shipped, or received in violation of chapter 109A of Title 18,
United States Cade; (3) all property, real and personal, constituting or traceable
to gross profits or other proceeds obtained from the offense charged in the
Information; and (4) all property, real and personal, used or intended to be
used to commit or to promote the commission of the offenses charged in
Counts One and Two of the Information;

WHEREAS, by virtue of the above, the United States is now entitled to
possession of the following property seized from the Defendant:

a. One LG V30 cellular telephone with mobile equipment identifier
(MEID): 089759744800083826 seized on October 15, 2019,

(the “Specific Property”);

WHEREAS the Defendant acknowledges that the Specific Property was
involved in offenses in violation of 18 U.S.C. § 2251 (a) and (e} and 18 U.8.C, §§
2252(a}(5}(B) and (b}{2), that it contains visual depictions of minors engaged in
sexually explicit conduct, that it was used or intended to be used to commit or
to promote the commission of the offenses, and that the Specific Property is
therefore subject to forfeiture to the United States pursuant to 18 U.S.C. §
2253; and

WHEREAS in the plea agreement the Defendant agreed to forfeit the
Specific Property, waived all interests in and claims to the Specific Property,
and consented to the forfeiture of the Specific Property to the United States;
and

WHEREAS, pursuant to 21 U.S.C. § 853{n)(1} (as incorporated by 18

U.S.C. § 2253(b)} and Federal Rule of Criminal Procedure 32.2(b}(6}, the
-2-
 

Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 3 of 6 PagelD: 102

Government is now required to publish notice of the forfeiture and provide
notice to any person who reasonably appears to be a potential claimant with
standing to contest the forfeiture in the ancillary proceeding;

WHEREAS, good and sufficient cause having been shown, it is hereby
ORDERED, ADJUDGED, AND DECREED THAT:

1. Pursuant to 18 U.S.C, § 2253, by virtue of the defendant’s guilty
plea to the Information, an offense in violation of 18 U.S.C. § 2251 (a) and (e}
and 18 U.S.C. §§ 2252(a){(S5}(B) and (b)(2}, and pursuant to the plea agreement
and Rule 32.2(b)(2)(A) of the Federal Rules of Criminal Procedure, all of the |
defendant’s right, title, and interest in the following Specific Property is hereby
forfeited to the United States for disposition according to law, subject to the
provisions of 21 U.S.C. § 853(n)}(1} (as incorporated by 18 U.S.C. § 2253{b)):

a. One LG V30 cellular telephone with mobile equipment
identifier (MEID}: 089'759744800083826 seized on October
15, 2019,
(the “Specific Property”),

2. Pursuant to Rule 32.2(b}(4) of the Federal Rules of Criminal
Procedure, this Order of Forfeiture shall be final against defendant Donavon
Oliphant, shall be made part of the sentence of defendant Donavon Oliphant,
and shall be included in the judgment of conviction therewith.

3, The United States shall maintain custody of the Specific Property

and hold such property in its secure custody and control pending entry of a

final order of forfeiture.
~ Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 4 of 6 PagelD: 103

4. Pursuant to 21 U.S.C. § 853(n)}(1) and Rule 32.2(b)(6) of the
Federal Rules of Criminal Procedure, the United States shall publish notice of
this Order for at least 30 consecutive days on the government internet site
www.forfeiture.gov. The United States shall also send notice of this Order to
any person who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

5. The notice of forfeiture must describe the forfeited property with
reasonable particularity, state the times by which a petition contesting the
forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition. The notice shall also state
that the petition (i) shall be for a hearing to adjudicate the validity of the
petitioner's alleged interest in the Specific Property, (ii) shall be signed by the
petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner's right, title or interest in the Specific Property, the time
and circumstances of the petitioner's acquisition of the right, title and interest
in the Specific Property, any additional facts supporting the petitioner's claim,
and the relief sought. See Fed R. Crim. P. 32.2(b)(6); 21 U.S.C. § 853(n)}(2), (3).

6. Any person, other than the defendant, claiming interest in the
Specific Property must file a petition within 60 days from the first day of
publication of notice on the government internet site, or no later than 35 days
from the mailing of direct notice, whichever is earlier, pursuant to Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure and Rule G(4) and G(5) of
Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 5 of 6 PagelD: 104

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions.

7. Upon adjudication of all third-party interests, this Court will enter
a final order of forfeiture pursuant to 21 U.S.C. § 853(n)(7} and Rule 32,2(c)(2),
in which all interests will be addressed.

8, Following the entry of a Final Order of Forfeiture in the above-
captioned case, the United States, in its sole discretion, may destroy the
Specific Property named in the Final Order of Forfeiture.

9. This Court shall retain jurisdiction to enforce this Order, and to
amend it as necessary, pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure.

ORDERED eis Bo day of ep 2.020,

~

HONORABLE NOEL L. HILLMAN
United States District Judge

The undersigned hereby consent to the entry and form of this Order:

CRAIG CARPENITO
United States Attorney

Defl bL

By: DANIEL A, FRIEDMAN
Assistant United States Attorney

Ata. Lar rlory Dated: itp rsa

(MARTIN I. ISENBERG, 586,
Attorney for Defendant Donavon Oliphant
a/k/a “Donovan Oliphant”

Dated: July 20, 2020

 

-5-
Case 1:20-cr-00734-NLH Document 33 Filed 08/31/20 Page 6 of 6 PagelD: 105:

  

,
Dated: FL tof, Ley

DONAVON OLIPHANT, a/k/a “Donovan Oliphant”
Defendant
